Citation Nr: 0905305	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The veteran had active service from June 1967 until June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of symptoms causing occupational and 
social impairment with reduced reliability and productivity; 
however, the evidence does not demonstrate symptoms such as 
suicidal ideation, obessional rituals, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance. 

CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent, 
but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In the present case, the Veteran was sent a VCAA notice 
letter in July 2004.  That letter informed him of the 
evidence necessary to substantiate the claim, and of his and 
VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in February 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.

Regarding the Vazquez-Flores requirements, this information 
was provided to the Veteran in an August 2008 letter. 

It is acknowledged that the February 2006 and August 2008 
notice letters were issued subsequent to the unfavorable 
rating decision on appeal.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letters 
detailed above, which fully addressed all notice elements.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled." Pelegrini, 18 Vet. App. 
At 122.  Furthermore, the claim was readjudicated in a March 
2008 supplemental statement of case, and most recently, 
another supplemental statement of the case was issued in 
October 2008.  Consequently, the Board finds that the defect 
as to timing has been cured here.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The claims file contains the Veteran's 
post-service reports of VA treatment and examination are of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In the present case, the Veteran is claiming entitlement to 
an increased rating for PTSD.  His claim for a higher 
evaluation was received in April 2004.

Throughout the rating period on appeal, a 30 percent 
evaluation is in effect for PTSD, which is evaluated under 
the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In order to be entitled to the next-higher 50 percent 
evaluation under the general rating formula, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In the present case, VA examination in September 2003 reveals 
that Veteran experiences intrusive recollections of traumatic 
events, which have become a regular occurrence since 
Operation Desert Storm.  Moreover, these flashbacks often 
result in the Veteran breaking into a cold sweat, becoming 
very nervous and being unable to sleep at night.  The VA 
examiner noted that the Veteran avoids contact with people, 
experiences increased arousal including irritable anger 
outbursts, anxiety and periods of intense fatigue and poor 
concentration.  During such periods of hyperarousal, he would 
awake feeling anxious, with symptoms of panic. 

Upon mental status examination in September 2003, he was 
neatly dressed and groomed.  Initially, he gave the 
impression of not being alert or completely oriented.  The 
Veteran was able to clearly express himself, however, when 
prompted to relate combat experience became visibly 
distressed, had difficulty speaking and cried.  The content 
of his speech remained clear and there was no significant 
defects in cognition.  His thought content was non-paranoid, 
non-grandiose, non-referential, and non-homicidal.  He had no 
trouble remembering long and short-term events.  His insight 
was adequate.  He was diagnosed with PTSD, which was assigned 
a Global Assessment of Functioning (GAF) score of 58.

Additionally, in a September 2004 letter written by the 
Veteran's wife, she stated that he had begun to worry 
excessively, had trouble sleeping, was more short-tempered 
and impatient.  In a separate letter, the Veteran stated he 
had panic attacks 3 or 4 times a week, had difficulty 
sleeping, was easily angered by demonstrators and displayed 
fear of social situations.  Regarding the anger, he indicated 
that he wanted to hit the demonstrators.  He added that he 
was short-tempered with his family.  

The Board also acknowledges a May 2005 letter from a private 
social worker, G.P. which gives her assessment on Veteran's 
PTSD symptoms.  She indicated that she had seen Veteran for 
the past year and a half.  During that time he continuously 
showed signs of PTSD.  G.P. stated that the Veteran 
experienced intrusive and distressing memories of Vietnam 
that led to nightmares about three to five times a night.  
The nightmares were often followed by panic attacks.  Panic 
attacks were also found to occur in the daytime about four 
times a week.  The Veteran also had hypervigilant behaviors, 
such as keeping his back to a wall in public places, both at 
night and during the day.  G.P. found that the Veteran showed 
significant levels of depression, fatigue, isolating 
behaviors, irritability, and anger.  The Veteran displayed 
homicidal ideation towards others in positions of authority, 
however, no indication of a plan are mentioned and he stated 
that he would seek crisis intervention if these thoughts 
became more imminent.  A more recent letter, January 2008, 
reiterated the severity of panic attacks and problems with 
sleep.
  
At his most recent VA examination in October 2006, the 
Veteran indicated he was suffering from insomnia.  Veteran 
reported experiencing nightmares four nights a week.  He 
awakens disoriented with palpitations, racing heart, and 
shortness of breath, and sometimes struck his wife in his 
sleep.  The Veteran stated that he is having flashbacks twice 
a day, about five days a week.  At times the flashbacks 
become acute anxiety attacks, in which the Veteran 
experiences chest pains, shortness of breath, and 
palpitations.  Occasionally, flashbacks morph into full-blown 
panic attacks lasting 45 minutes to an hour.  He also 
explained that he avoids crowds, strangers and people he 
knows from Vietnam.  The Veteran reported having a hard time 
sharing feelings or being intimate.  He also reported having 
increased feelings of sadness, loss, depression and guilt.  
He experiences crying spells three times a month.  He also 
reported exaggerated startle response.  Overall, he stated 
that his symptoms of PTSD have gotten worse since he stopped 
private treatment.  

Upon objective evaluation, his hygiene and grooming were 
noted to be satisfactory.  He was coherent and relevant, but 
had a decreased reaction time in response to questions.  He 
denied suicidal ideation or suicide attempts, and showed no 
psychotic features.  He also had no homicidal thought 
activity.  Despite complaints of short-term memory problems, 
and some showing of recent memory loss, overall cognitive 
testing showed very adequate immediate recall and 
concentration abilities.  His insight and judgment appeared 
adequate and he was fully oriented.  There was no impairment 
in thought processes.  Speech was relevant and logical.   
Regarding ritualistic behaviors, the Veteran performed two 
perimeter searches inside on a nightly basis, and performed 
outside searches about twice a week when he hears voices.  He 
had a weapon ready at home, but did not sleep with it.  Anger 
control problems occurred about once weekly, during which he 
would throw things or hit a wall.  The Veteran was assigned a 
GAF score of 60, for moderate impairment.

The competent evidence, as detailed in pertinent part above, 
is found to support a 50 percent evaluation for PTSD 
throughout the rating period on appeal.  Indeed, such 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to his symptoms of 
poor sleep, flashbacks, panic attacks and disturbances of 
motivation and mood.  Such disturbances have been manifest 
through withdrawal, concentration deficit, irritablity, and 
lack of energy.

While the Board concludes that a 50 percent evaluation is 
warranted for the Veteran's PTSD, there is no support for a 
rating in excess of that amount for any portion of the rating 
period on appeal, as will be discussed below.
 
In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Again, the medical evidence of record reveals symptoms 
including poor sleep, nightmares, concentration deficit, 
panic attacks, hypervigilence, and disturbances in motivation 
and mood.  Such symptoms have been accounted for by the 50 
percent rating assigned in this decision.  These symptoms do 
not demonstrate a disability picture more nearly 
approximating the next-higher 70 percent evaluation.

In concluding that a 70 percent evaluation is not warranted, 
the Board observes that the evidence fails to establish 
speech or thought disorders.  To the contrary, speech was 
coherent and there were no deficits in thought processes both 
at the September 2003 and October 2006 VA examinations.  
Additionally, although initially seeming disoriented at the 
September 2003 VA examination, there was no specific finding 
of spatial disorientation.  Moreover, the Veteran was fully 
oriented upon VA examination in October 2006, and his hygiene 
was satisfactory on both occasions.   Moreover, the evidence 
fails to indicate suicidal ideation.  

In determining that assignment of a 70 percent rating is not 
justified, the Board acknowledges that there is evidence of 
obessional rituals.  However, it has not been demonstrated 
that they interfere with routine activities.  Furthermore, 
while the veteran's wife comments that the Veteran sometimes 
becomes irritable and loses his temper, they still have a 
"good" marital history for the past 30 years.  

The Board acknowledges the Veteran's report of being short-
tempered, punching holes in walls and throwing things, made 
at his October 2006 VA examination. Thus, his disability 
picture appears to involve some impaired impulse control.  
However, there is no evidence of physical altercations with 
people.  Overall, his degree of impaired impulse control, 
standing alone, does not indicate a disability picture that 
most reasonably approximates the next-higher 70 percent 
evaluation for PTSD.

The Board further acknowledges the Veteran's report of 
homicidal ideation noted in the May 2005 private treatment 
report.  However, he indicated that he would not act on those 
thoughts and has since made no mention of these ideations.  
Overall, then, while serious, due to its infrequency, this 
symptom does not appear to be a major component of the 
Veteran's disability picture and thus does not support a 
higher rating.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the Veteran's 
GAF scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).
 
In the present case, VA examination in September 2003 showed 
a GAF score of 58.  Subsequent VA examination in October 2006 
reflects a GAF score of 60. In this regard, scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

In this case the Veteran displays some social impairment, but 
he is able to perform his work well and even acquired a 
promotion in 2003.  Overall, the Veteran's symptoms are most 
accurately reflected by a 50 percent evaluation under the 
general rating formula for mental disorders.  This 
determination is consistent with his GAF score of 60, which 
indicates "moderate" impairment.  Thus, the GAF score here 
does not enable assignment of a higher rating.

Based on the foregoing, a 50 percent evaluation for PTSD is 
warranted throughout the rating period on appeal.  However, 
the evidence does not support an evaluation in excess of that 
amount.  The Board notes that in reaching these conclusions, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


					(CONTINUED ON NEXT PAGE)



Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, assignment of an extra- 
scheduler evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

ORDER

A 50 percent rating for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


